DETAILED ACTION
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert R. Morton on 31 August 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
	determining, by an Access and Mobility Management Function (AMF), an inter-Radio Access Technology (inter-RAT) mobility event for a user equipment, wherein the inter-RAT mobility event is associated with a Mobility Management Entity (MME);
	querying, by the AMF, a Network Repository Function (NRF) via a Third Generation Partnership Project (3GPP) Nnrf interface for the NRF using a tracking area  identifier associated with a tracking area identifier list for the MME stored in the NRF;
	obtaining, by the AMF based on the query, an Internet Protocol (IP) address for the MME; and 
	transferring context information for the user equipment between the AMF and the MME. 
	
2.	(Canceled)

3.	(Currently Amended) The method of Claim 1, further comprising:
	storing the MMEGI, the MMEC, the tracking area identifier list, and the IP address for the MME as an MME network function type within the NRF.

4.	(Previously Presented) The method of Claim 3, wherein the storing is performed utilizing at least one of:
	the MME, wherein the MME is configured to interface directly with the NRF;
	a proxy element communicatively coupled to the MME and to the NRF;
	a proxy element communicatively coupled to a Domain Name System (DNS) server and to the NRF, wherein the MME interfaces with the DNS server; and
	a Domain Name System (DNS) client configured for the NRF, wherein the DNS client is communicatively coupled to a DNS sever that interfaces with the MME.

5.	(Canceled)

6.	(Original) The method of Claim 1, wherein the inter-RAT mobility event for the user equipment is determined based on obtaining, by the AMF, a registration request for transitioning the user equipment from a 3GPP Fourth Generation (4G) access network to a 3GPP Fifth Generation (5G) access network while the user equipment is in an idle mode.

7.	(Original) The method of Claim 6, wherein transferring the context information for the user equipment includes the AMF obtaining the context information from the MME.

8.	(Original) The method of Claim 1, wherein the inter-RAT mobility event for the user equipment is determined based on obtaining, by the AMF, a handover required message for the user equipment for a handover of the user equipment from a Third Generation Partnership Project (3GPP) Fifth Generation (5G) access network to a 3GPP Fourth Generation (4G) access network while the user equipment is in a connected mode.

9.	(Original) The method of Claim 8, wherein transferring the context information for the user equipment includes the AMF providing the context information to the MME. 10.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising:
	determining, by an Access and Mobility Management Function (AMF), an inter-Radio Access Technology (inter-RAT) mobility event for a user equipment, wherein the inter-RAT mobility event is associated with a Mobility Management Entity (MME);
	querying, by the AMF, a Network Repository Function (NRF) via a Third Generation Partnership Project (3GPP) Nnrf interface for the NRF using a tracking area  identifier associated with a tracking area identifier list for the MME stored in the NRF;
	obtaining, by the AMF based on the query, an Internet Protocol address for the MME; and 
	transferring context information for the user equipment between the AMF and the MME. 
	
11.	(Currently Amended) The media of Claim 10, the operations further comprising:
	storing the MMEGI, the MMEC, the tracking area identifier list, and the IP address for the MME as an MME network function type within the NRF. 


12.	(Previously Presented) The media of Claim 11, wherein the storing is performed utilizing at least one of:
	the MME, wherein the MME is configured to interface directly with the NRF;
	a proxy element communicatively coupled to the MME and to the NRF;
	a proxy element communicatively coupled to a Domain Name System (DNS) server and to the NRF, wherein the MME interfaces with the DNS server; and
	a Domain Name System (DNS) client configured for the NRF, wherein the DNS client is communicatively coupled to a DNS sever that interfaces with the MME.

13.	(Original) The media of Claim 10, wherein the inter-RAT mobility event for the user equipment is determined based on obtaining, by the AMF, a registration request for transitioning the user equipment from a 3GPP Fourth Generation (4G) access network to a 3GPP Fifth Generation (5G) access network while the user equipment is in an idle mode and wherein transferring the context information for the user equipment includes the AMF obtaining the context information from the MME.

14.	(Original) The media of Claim 10, wherein the inter-RAT mobility event for the user equipment is determined based on obtaining, by the AMF, a handover required message for the user equipment for a handover of the user equipment from a Third Generation Partnership Project (3GPP) Fifth Generation (5G) access network to a 3GPP Fourth Generation (4G) access network while the user equipment is in a connected mode and wherein transferring the context information for the user equipment includes the AMF providing the context information to the MME.


15.	(Currently Amended) A system comprising:
	a Mobility Management Entity (MME) configured for a Third Generation Partnership Project (3GPP) Fourth Generation (4G) mobile network; 
	a Domain Name System (DNS) server configured for the 3GPP 4G mobile network;
	a Network Repository Function (NRF) including a 3GPP Nnrf interface configured for a 3GPP Fifth Generation (5G) mobile network; and
	an Access and Mobility Management Function (AMF) configured for the 3GPP 5G mobile network, wherein one of the MME or the DNS server are capable of communicating with the NRF to store or manage service information for the MME within the NRF, the service information comprising an MME code (MMEC), an MME Group Identifier (MMEGI), a tracking area identifier list, and an Internet Protocol (IP) Address for the MME and wherein the AMF obtains, for an inter-Radio Access Technology (inter-RAT) mobility event for a user equipment, the IP address for the MME based on querying the NRF via the 3GPP Nnrf interface using the MMEC and the MMEGI or using a tracking area identifier associated with the tracking area identifier list.

16.	(Previously Presented) The system of Claim 15, wherein the MME is configured to communicate with the NRF to store or manage the service information for the MME within the NRF and wherein the information is associated with an MME network function type configured for the NRF. 

17.	(Original) The system of Claim 16, wherein the MME supports 3GPP Nnrf interface communications with the NRF.

18.	(Previously Presented) The system of Claim 15, wherein the MME is configured to communicate with the NRF using a proxy element external to the MME and the NRF to store or manage the service information for the MME within the NRF and wherein the service information is associated with an MME network function type configured for the NRF.

19.	(Previously Presented) The system of Claim 15, wherein the DNS server is configured to communicate with the NRF using a proxy element external to the MME and the NRF to store or manage the service information for the MME within the NRF and wherein the service information is associated with an MME network function type configured for the NRF.

20.	(Previously Presented) The system of Claim 15, wherein the NRF comprises a DNS client to facilitate communications with the DNS server to store or manage the service information for the MME within the NRF and wherein the service information is associated with an MME network function type configured for the NRF.

21.	(Previously Presented) The system of Claim 15, wherein the service information for the MME within the NRF further comprises an indication of whether the MME supports 3GPP N26 communications.

22.	(Previously Presented) The method of Claim 3, further comprising: 
	storing an indication of whether the MME supports 3GPP N26 communications within the NRF.

Allowable Subject Matter
2.	Claims 1, 3-4, and 6-22 (renumbered as claims 1-20) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-4, and 6-22 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9-12) filed on 14 June 2021.    
In addition to Applicant’s remarks filed on 14 June 2021, Gupta does not anticipate or render obvious the uniquely distinct features of “wherein the inter-RAT mobility event is associated with a Mobility Management Entity (MME); querying, by the AMF, a Network Repository Function (NRF) via a Third Generation Partnership Project (3GPP) Nnrf interface for the NRF using an MME code (MMEC) and an MME Group identifier (MMEGI) for the MME stored in the NRF or using a tracking area identifier associated with a tracking area identifier list for the MME stored in the NRF; obtaining, by the AMF based on the query, an Internet Protocol (IP) address for the MME;” as recited in claim 1 and similarly recited in claims 10 and 15, over any of the prior art of record, alone or in combination.  Claims 3-4, 6-9, and 22 depend on claim 1, claims 11-14 depend on claim 10, and claims 16-21 depend on claim 15, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645